Citation Nr: 1623376	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  15-22-109	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the bilateral upper extremities.

2.  Entitlement to service connection for residuals of a cold injury to the bilateral lower extremities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2016, the Board remanded the case for additional development and it now returns for final appellate review.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran canceled his scheduled VA examination in March 2016, has offered no good cause for canceling the examination, and has not requested to reschedule the examination.

2.  At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a cold injury to the bilateral upper and lower extremities, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury to the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).

2.  The criteria for service connection for residuals of a cold injury to the bilateral upper extremities have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  In the instant case, the Veteran submitted his claim on a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, which was received in April 2013. The VA form contains standard language that satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Veteran's service treatment and personnel records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, in February 2016, the Board remanded the case in order to afford the Veteran a VA examination so as to determine the nature and etiology of any residuals of cold injuries that may be present.  Such was scheduled for March 2016.  However, the Veteran canceled the examination, did not provide good cause for doing so, and has not requested to reschedule his examination.  Rather, he indicated he would contact the RO when he is ready to resubmit.  The Board finds that VA has fulfilled its duty to assist the Veteran by providing him with sufficient opportunity to appear for a VA examination. Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist him in the development of his claim, that duty is not limitless and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence. Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, VA's duty to assist has been met for the claims decide herein.

Moreover, based on the foregoing, the Board finds that the AOJ has substantially complied with the February 2016 remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for residuals of cold injuries to his bilateral upper and lower extremities.  In a May 2015 statement, the Veteran contended that he has suffered with painful cold symptoms to his hands and feet since returning from Korea.  He reported that the condition is present throughout the year and he does not know why, only that he did not suffer these symptoms prior to his service in Korea.

The Veteran's service records show that he served in Korea from September 1962 to August 1963.  His service treatment records, however, are negative for any complaints, treatment or diagnosis referable to cold injuries to his bilateral upper or lower extremities.  Further, there is no medical evidence of record indicating a current diagnosis of residuals of cold injuries to the bilateral upper or lower extremities.

However, based on the Veteran's service in Korea and his reported bilateral upper and lower extremity symptomatology, the Board determined that a VA examination was necessary to assess the nature and etiology of any residuals of cold injuries that may be present in his bilateral upper or lower extremities.  However, following a February 2016 Board remand, the Veteran canceled his scheduled March 2016 VA examination without good cause and, thus, any information that may have been gained during such evaluation may not be considered in the decision.  The Veteran indicated only that he would contact the RO when he is ready to resubmit; however, to date, he has not done so.

VA regulations provide that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  Consequently, the Board will adjudicate the claims based on the evidence of record.

The Board acknowledges the Veteran's belief that he suffers from painful cold symptoms to his bilateral upper or lower extremities related to his service in Korea.  Further, the Veteran's military personnel records show that he served in Korea from September 1962 to August 1963.  However, the entirety of the medical evidence is negative for a current diagnosis of residuals of cold injuries to the bilateral upper or lower extremities.

While a layperson can provide evidence as to a nexus between an in-service event and a current condition in some circumstances, not all medical questions lend themselves to lay opinion evidence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case, regarding the complexities of cold weather exposure. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, the Veteran's lay statements linking his current symptomatology to a diagnosis and/or his cold weather exposure in Korea are not probative. 

Therefore, the Board finds that the probative evidence of record fails to demonstrate a current diagnosis of residuals of cold injury to the bilateral upper and lower extremities at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.  

Accordingly, entitlement to service connection for residuals of cold injury to the bilateral upper and lower extremities must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


	


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of a cold injury to the bilateral upper extremities is denied.

Service connection for residuals of a cold injury to the bilateral lower extremities is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


